Citation Nr: 9931077	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  94-13 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for peptic ulcer 
disease.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for migraine headaches.

4. Entitlement to service connection for a disorder 
manifested by carotidynia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in April 1996.  The requested development 
has been completed to the extent possible and the case has 
been returned for appellate consideration.  This appeal 
originates from a decision dated in November 1992, by the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  During the pendency of this appeal, 
the appellant relocated her residence to Texas, and the 
Houston RO assumed jurisdiction over the case.



FINDINGS OF FACT

1. The service medical records reflect no evidence of peptic 
ulcer disease.

2. On VA examination in December 1985, the appellant reported 
no complaints or history of stomach problems and on 
examination no gastrointestinal abnormalities were found.

3. On VA outpatient examination in April 1986, it was noted 
that an upper gastrointestinal (UGI) series had been 
conducted and revealed a diagnosis of a hiatal hernia.

4. Subsequent VA outpatient treatment reports reflect various 
diagnoses including gastritis, peptic ulcer disease and 
non-specific duodenitis.

5. On VA examination in October 1996, a VA physician offered 
an opinion that the appellant had peptic ulcer disease 
which had its onset during service.

6. The objective evidence of record does not document the 
presence of peptic ulcer disease or chronic 
gastrointestinal related symptomatology prior to December 
1985 when a hiatal hernia was diagnosed.

7. The service medical records do not reflect any evidence of 
hypertension during service.

8. There is no evidence to establish that hypertension 
diagnosed after service had its onset during service or 
within the initial post-service year.

9. There is no competent evidence of record to establish that 
the appellant's preexisting headaches increased in 
severity during service.

10. There is no competent evidence of record of a disability 
manifested by carotidynia.


CONCLUSIONS OF LAW

1. Peptic ulcer disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 1137, 
5107 (West 1991); 38 C.F.R. § 3.303, 3.307, 3.309 (1999).

2.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 1137, 
5107 (West 1991); 38 C.F.R. § 3.303, 3.307, 3.309 (1999).

3. The claims for service connection for migraine headaches 
and carotidynia are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Peptic Ulcer Disease

Initially, the Board notes that the appellant's claim for 
service connection for peptic ulcer disease is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The opinion 
offered by the VA physician in October 1996 relating the 
onset of peptic ulcer disease to service is deemed sufficient 
to render the claim plausible.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1131.  Furthermore, with chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that 
any manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary findings of casts, or any 
cough, etc., in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, etc., first shown as a clear-cut clinical entity, at 
some later date.  Idem.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id. (emphasis added)  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

Establishing direct service connection for a disability which 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(d); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection is available for peptic ulcer 
disease if manifested to a compensable degree within one year 
of service.  However, a proper diagnosis of peptic ulcer 
disease is to be considered established if it represents a 
medically sound interpretation of sufficient clinical 
findings warranting such diagnosis and provides an adequate 
basis for a differential diagnosis from other conditions with 
like symptomatology.  38 C.F.R. §§ 3.307, 3.309.

Upon careful review of the evidence of record in this case, 
the Board concludes that entitlement to service connection 
for peptic ulcer disease has not been shown.  While the 
opinion from the VA physician dated in October 1996, to the 
effect that the appellant's "ulcer" was at least ongoing 
and accentuated during the time she was in service is noted, 
the objective evidence of record does not support this 
conclusion.  Significantly, the physician indicated that 
there was documented evidence of epigastric pain and medical 
treatment in December 1985, five months after service 
discharge with pain starting by history in 1983 according to 
the appellant.  The service medical records, to include 
inpatient evaluation for the purposes of a Medical Board in 
September 1984, fail to demonstrate any documentation to 
support a finding that a chronic gastrointestinal disorder 
had its onset during service.  Furthermore, careful review of 
the outpatient treatment records dated in 1985 reveals that 
early in December 1985, the appellant reported a history of 
ulcers; however, no gastrointestinal abnormalities were found 
and the impression was reflux by history.  Later in December 
1985, the appellant underwent VA examination and she reported 
no gastrointestinal complaints, and evaluation of the 
digestive system was considered to be within normal limits.  
Subsequent reports dated in April 1986 noted complaints of 
chronic indigestion and reflect that a hiatal hernia had been 
diagnosed by UGI.  Finally, on VA examination in March 1999, 
a VA examiner reviewed the entire claims folder including the 
October 1996 examination report and noted that there was no 
evidence that peptic ulcer disease had it's onset during the 
appellant's period of active duty.

The critical portion of the opinion from the VA examiner in 
October 1996, which relates the onset of peptic ulcer disease 
to service, is deemed to be based upon the appellant's 
reported history alone, and as such is found to be outweighed 
by the opinion to the contrary, offered by the VA examiner in 
March 1999.  The Board arrives at this conclusion by 
comparing the October 1996 opinion to the evidence 
contemporaneous with service and shortly after discharge 
which fails to document any significant gastrointestinal 
complaints or findings during service, on Medical Board 
examination in September 1984 or on VA examination in 
December 1985.  Consequently, the appellant's reports to the 
October 1996 VA examiner of a history of gastrointestinal 
symptoms during service are not found to be supported by the 
objective evidence of record and fail to provide the link 
necessary to relate any documented symptomatology in December 
1985 and thereafter to service.  

In addition, while the October 1996 opinion reflects that 
reports of burning epigastric pain was documented in December 
1985, careful review of the December 1985 VA outpatient 
treatment report reveals that the appellant provided a 
history of ulcers which was documented as questionable and no 
diagnosis for her reported symptoms was provided.  
Furthermore, although the VA examiner in March 1999 indicated 
that peptic ulcer disease was first diagnosed in 1985, this 
diagnostic impression was conditioned by the phrase "as best 
as can be determined."  

In this context, even assuming the presence of peptic ulcer 
disease in December 1985, within the one year presumptive 
period, the evidence must also document symptoms of such 
severity as to warrant a 10 percent evaluation to establish 
entitlement to service connection.  The evidence in this case 
fails to do so.  As noted previously, on VA examination in 
December 1985, the appellant's digestive system was within 
normal limits and the first documented report of chronic 
indigestion was in April 1986, associated with a diagnosis of 
hiatal hernia.  These reports alone, are not deemed to be 
reflective of symptomatology which would serve as the basis 
for a compensable evaluation.  The absence of competent 
evidence of an ulcer during this period weighs against the 
conclusion that compensable symptomatology is shown.

In view of the above, and the fact that peptic ulcer disease 
was not diagnosed either during service or within one year 
after service discharge, entitlement to service connection 
for peptic ulcer disease is not warranted.


Hypertension

With respect to hypertension, the Board notes that the record 
reflects a current diagnosis of hypertension.  However, the 
service medical records are entirely silent with regard to a 
diagnosis of hypertension, and after careful review of these 
records, the Board is unable to discern any significant 
elevated blood pressure readings which suggest the presence 
of hypertension during service.  Furthermore, there is no 
evidence of a diagnosis of hypertension within one year of 
service discharge.  

Although the VA examiner in March 1999 indicated that the 
appellant's hypertension had it's inception in 1985, the 
evidence of record during that time period does not support 
that conclusion.  On private hospitalization in October 1985, 
the appellant's blood pressure was 110/70 and later the day 
of admission it was noted to be 134/100.  On private 
examination in November 1985, the appellant's blood pressure 
was 130/81.  In early December 1985, her blood pressure was 
104/60 and on VA examination in December 1985, the 
appellant's blood pressure was 130/80.  On private 
hospitalization in March 1986, her pressure was 132/82.  
Although a VA outpatient treatment report dated in April 1986 
noted a blood pressure reading of 140/90, a subsequent report 
dated in April 1986 noted a reading of 131/73.  Finally, on 
VA hospitalization in May 1986, the appellant's blood 
pressure was noted to 112/82.  

Even assuming the presence of hypertension during the initial 
post-service year, the evidence of record does not document 
symptomatology such to support a compensable disability 
evaluation to serve as a basis for service connection within 
the presumptive period.  The record does not reflect the 
presence of a diastolic reading predominantly 100 or more, a 
systolic pressure predominantly 160 or more or a history of a 
diastolic pressure predominantly 100 or more requiring 
continuous medication for control.  

Accordingly, in view of the above and the lack of any 
additional competent evidence to establish the presence of 
hypertension during service or to a compensable degree within 
the initial post-service year, entitlement to service 
connection for hypertension is not warranted.


II.  Well Grounded Claims

Migraine Headaches and Carotidynia

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In addition to the law and regulations cited above for 
service connection on a direct incurrence basis, the Board 
notes that for service connection based upon aggravation of a 
preexisting disability, 38 C.F.R. § 3.306 provides that a 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of well grounded claims for service connection for 
migraine headaches on an aggravation basis and for a 
disability manifested by carotidynia.  As noted above, to 
meet the requirement of a well grounded claim such to allow 
for analysis of the merits of the claim for service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown supra.

Migraine Headaches

With respect to migraine headaches, the evidence of record 
reflects that the appellant has a history of migraine 
headaches from the age of 12.  While she has argued that her 
headaches increased in severity during service, the service 
medical records do not provide any basis to suggest that the 
headaches increased in severity during service.  In fact, on 
Medical Board examination in September 1994, there were no 
complaints, findings or manifestations of headaches.  
Furthermore, on VA examination in December 1985, there were 
no complaints of headaches and neurological examination was 
considered to be within normal limits.  There is no 
additional evidence contemporaneous with service or shortly 
after service discharge to support a finding that the 
preexisting headaches increased in severity during service.

The Board notes that on VA examination in October 1996, the 
VA neurological examiner indicated that the appellant 
experienced one migraine every six months from the age of 13 
until 1981 and since then has had headaches every day.  
However, he further indicated that it is unclear whether the 
appellant has migraine headaches on a daily basis, that it is 
very rare to have 15 years of continuous migraine headaches 
and that most likely the appellant has a chronic pain 
syndrome.  The Board notes that the appellant has filed a 
claim for service connection for a chronic pain syndrome 
which was denied by the RO in June 1999.

In addition, on VA examination in March 1999, the 
neurological examiner provided the following opinion:

This patient has a long history of 
migraine headaches which has merged into 
a chronic daily headache syndrome.  She 
may have transformed migraines or chronic 
daily headaches.  Concerning the question 
about whether this is a normal 
progression of migraine headaches, it is 
certainly possible that some patients 
with migraines may develop chronic daily 
headaches as a form of transformed 
migraine headaches, so there is not 
usually a normal or abnormal progression 
of the disease.  She does have chronic 
daily headaches at this time and 
certain[ly] her history of chronic pain 
syndrome may certainly be a part of her 
chronic daily headache syndrome as well.  
It is noted that her headaches occurred 
prior to her service, at the age 12, but 
her C-File shows that she has been 
treated for migraine headaches during the 
military, which she states increased in 
severity and frequency.  I feel like she 
probably has a chronic pain syndrome with 
her fibromyalgia as well as migraine 
headaches.

Service connection for fibromyalgia was also denied by the RO 
in June 1999.

In view of the above and the absence of any competent 
evidence of record to suggest that the preexisting migraine 
headaches increased in severity during service, the Board 
concludes that the claim for service connection for migraine 
headaches on an aggravation basis is not well grounded.  In 
reaching this conclusion, the Board notes that on VA 
outpatient examination in June 1986, the appellant was seen 
for complaints of migraine headaches which she noted a 
frequency of 2 times per year.  She reported a history of 
migraine headaches since age 12 and that the headaches 
decreased in frequency after she underwent a hysterectomy in 
1975-76 and then they increased in severity in the previous 
year (1985) since her father's death.  

Carotidynia

With respect to carotidynia, on VA neurological examination 
in March 1999, the examiner indicated that while the 
appellant may have had carotidynia in the past, he could not 
make that diagnosis at the present time.  In the absence of a 
current diagnosis, the appellant's claim for service 
connection for carotidynia fails to meet the first 
requirement of a well grounded claim, specifically the 
presence of a current disability.  Furthermore, the Board 
notes that the appellant was diagnosed with this condition on 
one occasion during service.  However, the record as a whole 
provides no competent evidence of any underlying etiology or 
disorder for the appellant's complaints of carotidynia.  In 
the absence of such evidence, the Board concludes that the 
appellant's claim is not well grounded.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence and 
relationship between any disability and her service or a 
service-connected disability are found to be inherently 
incredible when viewed in the context of the total record.  
While the appellant may be competent to offer evidence 
regarding symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), 
he is not competent to diagnose the presence of a current 
disability or to relate the presence of any current 
disability to any particular event or period of time.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

The Board has carefully considered the appellant's statements 
and testimony with respect to her claims for service 
connection; however, through these statements alone, she 
cannot meet the burden imposed by section 5107(a) merely by 
presenting lay beliefs as to her current diagnoses and their 
relationship to service because her current diagnoses and 
their relationship to any causative factor or other 
disability, as noted above, is a medical conclusion and lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet.App. 492 (1992).  Consequently, lay 
assertions of medical etiology or diagnosis cannot constitute 
evidence to render a claim well grounded under section 
5107(a).  In addition, the Board has considered the 
appellant's arguments regarding the provisions of service 
connection on an aggravation basis.  However, in view of the 
above and the lack of any additional evidence to provide a 
basis to suggest that the preexisting migraine headaches 
increased in severity during service, the Board does not find 
these assertions persuasive.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
claims are not well grounded, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not put VA on notice 
of the existence of any additional evidence that, if 
submitted, could make his claim well grounded.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a).

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual, M21-1, and that the Board should determine whether 
the RO has followed the guidelines therein and, if not, 
remand the appeal for further development.  This manual is 
not intended to be a substantive rule, see Fugere v. 
Derwinski, 1 Vet. App. 103,106 (1990), and the representative 
has not cited to a Court decision that holds that the cited 
portions of M21-1 are substantive rules.  Consequently, the 
Board sees no basis upon which to comply with the 
representative's request in this regard.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

